USDC IN/ND case 2:19-cv-00278-TLS-JPK document 34 filed 03/10/21 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 JERRY BLEDSON,

                 Plaintiff,

                         v.                               CAUSE NO. 2:19-CV-278-TLS-JPK

 OSCAR MARTINEZ,

                 Defendant.

                                     OPINION AND ORDER

       The Plaintiff, a prisoner without a lawyer, is proceeding on a single claim against Sheriff

Oscar Martinez in his official capacity for injunctive relief to provide the Plaintiff with sanitary

living conditions at the Lake County Jail, as required by the Fourteenth Amendment. The

Plaintiff, however, is no longer housed at the Lake County Jail. He has been transferred to the

Metropolitan Correctional Center. See Notice of Change of Address by Jerry Bledson, ECF No.

31. The Defendant has moved to dismiss the Plaintiff’s claims as moot [ECF No. 29]. The

Plaintiff did not respond to the motion.

       “If a prisoner is transferred to another prison, his request for injunctive relief against

officials of the first prison is moot unless he can demonstrate that he is likely to be

retransferred.” Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996); see also Lehn v. Holmes,

364 F.3d 862, 871–872 (7th Cir. 2004) (citing Higgason, 83 F.3d at 811 for the “uncontroversial

proposition that when a prisoner who seeks injunctive relief for a condition specific to a

particular prison is transferred out of that prison, the need for relief, and hence the prisoner’s

claim, become moot.”). Here, there is no reason to believe that the Plaintiff is likely to be

transferred back to Lake County Jail. Thus, the Defendant’s Motion to Dismiss [ECF 29] is
USDC IN/ND case 2:19-cv-00278-TLS-JPK document 34 filed 03/10/21 page 2 of 2


GRANTED and this case is DISMISSED WITHOUT PREJUDICE. The clerk is DIRECTED to

close this case.

        SO ORDERED on March 10, 2021.

                                        s/ Theresa L. Springmann
                                        JUDGE THERESA L. SPRINGMANN
                                        UNITED STATES DISTRICT COURT




                                          2
